Citation Nr: 0110353	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-05 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether a September 1948 decision that denied service 
connection for an amputation of the left big toe due to a 
gunshot wound was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
February 1941 to November 1947.

In February 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, determined the 
RO in Shreveport, Louisiana, did not commit clear and 
unmistakable error (CUE) in September 1948 by denying service 
connection for an amputation of the left big toe due to a 
gunshot wound (GSW).  The veteran appealed the decision to 
the Board of Veterans' Appeals (Board).  His representative 
filed a motion in September 2000 to advance the case on the 
Board's docket, but the Board denied the motion later in 
September 2000 and apprised the veteran of this.


FINDINGS OF FACT

1.  From April 1942 to September 1945, the veteran was a 
prisoner of war of the Japanese Government; service 
connection since has been established for, among other 
conditions, an anxiety psychoneurosis as a residual of his
prisoner-of-war experiences; he also suffered from an anti-
social personality disorder during service-which could not, 
as a matter of law, be service connected.

2.  There were at least 3 separate incidents during service-
in June 1946, December 1946, and August 1947-when the 
veteran brandished a loaded gun and discharged it around 
innocent bystanders while intoxicated; his careless handling 
of the firearms, coupled with his intoxication, amounted to 
gross negligence, and his behavior was a manifestation of his 
anti-social personality disorder, not his service-connected 
anxiety psychoneurosis, and was the proximate cause of the 
gunshot wound to his left big toe in the December 1946 
incident.

3.  The RO's September 1948 decision denying service 
connection for the amputation of the left big toe due to the 
gunshot wound was reasonably supported by the medical and 
other evidence of record at that time-and by the governing 
legal authority; the decision was not fatally flawed or 
egregious.


CONCLUSION OF LAW

The RO did not commit CUE in the September 1948 decision 
denying service connection for the amputation of the left big 
toe due to the gunshot wound.  38 U.S.C.A. §§ 105, 5104(a), 
5107, 7105(c) (West 1991 & Supp. 2000) (formerly §§ 310, 331, 
3007, 4005); 38 C.F.R. §§ 3.1, 3.102, 3.103, 3.301, 3.303, 
3.105, 3.310 (1948 and 2000).

`
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran began serving on active duty in the military in 
February 1941.  But unfortunately during World War II, after 
the fall of Bataan, he was captured and retained in the 
Philippine Islands and later in Japan as a prisoner of war 
(POW) of the Japanese Government from April 1942 until being 
freed in September 1945.  However, as a result of his 
meritorious wartime service, he reportedly received, among 
other medals and commendations, the Combat Infantry Badge 
(CIB), the Purple Heart Medal, and the Silver Star Medal for 
Valor.

Upon his return to the United States following his liberation 
by allied forces, the veteran continued serving on active 
duty in the military.  He underwent a medical evaluation in 
October 1945 to assess the status of his health since he 
had been experiencing a mild, but chronic, cough since his 
internment as a POW, particularly whenever he exerted himself 
or got heated up.  During the recording of his medical 
history, he indicated that he "use[d] alcohol slightly and 
rarely."  And at the conclusion of that evaluation, the 
examining physician indicated the veteran's "[p]ersonality 
seem[ed] within normal limits, perhaps, on the anxiety 
side."  He later was given a temporary, convalescent 
furlough ("TDY")-during which time he got married, in 
November 1945.  But both of his wife's parents reportedly 
objected very much to the marriage and a short time later, 
the veteran's and his wife's house burned down in a fire, 
forcing them to move in with her parents.  That exacerbated 
their situation even further-insofar as worsening their 
relations with each other, causing marital discord, and their 
relations with her family as well.  And as a consequence, the 
veteran reportedly became very unhappy, self conscious, and 
extremely uncomfortably with his living arrangement.

In late June 1946, a few months after re-enlisting in the 
military and receiving another temporary furlough, the 
veteran reportedly "got drunk" ("quite inebriated") while 
at his father-in-law's house in Memphis, Tennessee, and 
entered a room where a group of friends were playing poker.  
He then proceeded to pull out a loaded weapon (a "cocked" 
revolver)-which, according to him, 
"accidentally discharged" into the opposite wall while one 
of his friends was attempting to disarm him.  The following 
morning, that friend threatened to press charges and have him 
arrested if he did not admit himself to a hospital for 
treatment-which he did in early July 1946.  And the records 
of that hospitalization indicate that, when initially 
examined at the time of his admission, he remembered "very 
little of what [had] happened," but said that he did not 
intend to hurt anyone.  He also said that he had been 
experiencing recurring headaches and nervousness since his 
internment as a POW, and that he had been experiencing 
increasing weakness, fatigue (feeling "rundown"), and 
weight loss (~22 pounds), too, especially during the 
immediately preceding 3 months.  During his stay in the 
hospital, he underwent a psychiatric evaluation, and there 
was no clinical indication that he was suffering from any 
serious or severe neuro-psychiatric (N-P) disorder.  He had 
an entirely uneventful course in the hospital and remained 
asymptomatic; he began to regain some of his lost weight and 
was feeling much less nervous.  He also told his treating 
physician that he intended to "stop using alcohol 
altogether."  The discharge diagnosis was anxiety reaction, 
mild, manifested by increased emotional tension and 
headaches.  Malaria also was diagnosed.

Later that year, in December 1946, the veteran again 
discharged a loaded weapon (a shotgun)-but this time the 
bullet pierced the big toe of his left foot and caused a 
compound fracture.  He was in his barracks in Barksdale 
Field, Louisiana, when the incident occurred, and he had to 
be hospitalized for surgery to amputate that toe at the 
junction of the metatarsophalangeal joint; there was 
additional injury to the adjacent toe also.  He remained 
hospitalized for several more weeks while recuperating, and 
there was a formal investigation in January 1947 into the 
circumstances surrounding the shooting.  The investigating 
officer interviewed and obtained sworn affidavits from 
several key witnesses-including the veteran, himself, and 
others in the barracks at the time.  The investigating 
officer also interviewed and obtained sworn affidavits from 
the veteran's acting commanding officer, the attending 
medical officer who initially treated him on the scene, 
and the registrar of the hospital where he was admitted for 
treatment.

In his sworn affidavit, the veteran acknowledged that he had 
been drinking beer during the preceding afternoon and early 
evening of the day in question, but he claimed the shooting 
was accidental.  He said that he picked up his gun, a 
Browning Automatic shotgun, and was holding it between his 
legs-repeatedly flipping the safety mechanism off and on 
several times-and, thinking the safety mechanism was 
engaged, pulled the trigger, causing the bullet to enter his 
left foot near his toes.  He said that someone then called 
the hospital for an ambulance, which came and took him to the 
hospital for treatment.

Another soldier who was in the barracks at the time of the 
incident indicated in his sworn affidavit that he was playing 
cards when the veteran shot himself in his left foot while 
playing with a gun near his bunk.  So the colleague said that 
he did not notice the veteran, particularly, until the 
shooting took place, which excited all of the others in the 
area-who rushed over to his bed.  The first thing that he 
reportedly then asked for was "a drink," which was not 
available, so he requested a cigarette, instead, and the 
others complied.  The colleague indicated that he could not 
say definitely that the veteran was intoxicated when the 
shooting occurred because the colleague did not have an 
opportunity to observe him closely, and that he notified the 
acting commanding officer who, in turn, notified the 
hospital.

In their affidavits, the acting commanding officer and the 
registrar of the hospital merely confirmed the veteran's duty 
assignment at the time of the incident and his time of 
admission, etc., to the hospital.

The attending medical officer on the scene, however, 
submitted two sworn affidavits-initially in December 1946, 
two days after the incident, and again in January 1947.  In 
the December 1946 sworn affidavit, the attending medical 
officer indicated the veteran's injury likely would result in 
future partial disability, and that he was "under the 
influence of alcoholic beverages" when first examined, but 
not drugs.  The attending medical officer reiterated those 
observations in his January 1947 sworn affidavit-noting that 
he had examined the veteran very shortly after the shooting, 
while he was still in his barracks, and that, when the 
attending initially saw him, he "detected an odor resembling 
alcohol upon his breath."  The attending also said the 
veteran "behaved as an individual who is intoxicated."

After considering all of the evidence obtained during the 
inquiry, the investigating officer submitted a report of his 
findings later in January 1947.  He concluded that, although 
careless handling of a firearm was only simple negligence 
and, therefore, not sufficient in and of itself to take the 
case outside the confines of line of duty, it was when-as in 
this case-coupled with intoxication because that amounted to 
gross negligence.  The investigating officer further 
indicated that the careless handling of the firearm combined 
with the intoxication appeared to have been the proximate 
cause of the veteran's injury-hence, it was "not in [the] 
line of duty."

The veteran had to receive further treatment of his left foot 
injury in February 1947 after experiencing some infection of 
the 1st metatarsal bone due to osteomyelitis.  There also was 
a piece of sequestrum projecting outward to the surface of 
the skin and a small, sharp-pointed foreign body lying in the 
soft tissue about the distal end of the bone.

Later that year, in August 1947, the veteran again had to be 
hospitalized after experiencing a third incident involving a 
loaded gun (this time a 37 mm pistol).  According to sworn 
statements obtained from several witnesses, he got an 
acquaintance to drive him to a lake near Shreveport, 
Louisiana-whereupon his arrival, he stopped and entered a 
country store filling station and pulled the loaded, 
"cocked" pistol from his belt and proceeded to force 
everyone in the establishment (about 6 people) into a back 
room.  There, he talked to them in a "wild drunken manner," 
and kept them at pistol-point for about an hour.  Then, he 
put the gun away, offered to buy everyone a beer, and went 
for a ride with his accomplice-throwing or firing the gun 
out of the window along the road.  When later questioned 
about the incident at the time of his admission to the 
hospital, he did not seem at all concerned, and he felt that 
he merely had "a little too much to drink."  But the report 
of the hospitalization indicates that he had been drinking 
"considerably," and he claimed to be uncertain as to just 
what had happened.  After undergoing a comprehensive mental 
status evaluation, the diagnosis was anti-social personality 
disorder manifested by repeatedly disorderly conduct 
involving loaded firearms "while under the influence of 
alcohol."  The veteran's doctors also wanted to determine 
whether he had an underlying psychosis.  His other treatment 
during that hospitalization was for cellulitis at the 
amputation stump site on his left foot.

The veteran went absent without leave (AWOL) later in August 
1947, while still in the hospital.  He said that he left to 
get re-married since his divorce from his previous wife had 
just become final.  That unexcused absence resulted in a 
restriction to his ward of the hospital for 7 days, pending a 
possible courts martial.  He continued to receive treatment 
in September 1947, as his doctors and others tried to 
determine whether he should be discharged from the military 
due to his recurrent infractions.  They ultimately determined 
that he should-but honorably since he was a former POW.  
However, they strongly advised against ever allowing him to 
re-enlist in the military-unless, at the very least, the 
recruiting officers realized the full nature of his 
disability.  The discharge diagnosis in October 1947 
continued to be severe, chronic anti-social personality 
disorder manifested by repeated episodes of disorderly 
conduct involving the flagrant use of loaded firearms, 
"alcoholism," repeated AWOL's, and an inability to profit 
by experience or punishment.  It also was noted that he had 
no real loyalty to any person, group, or code, which rendered 
him wholly unfit for any form of military service.  
Therefore, the advisory board concluded that the U.S. 
Government could obtain no useful service from him.  
So in November 1947, he received an "AR 615-368" discharge 
from the military due to the severity of his anti-social 
personality disorder.

A few months after service, in March 1948, the RO granted 
service connection for the malaria as a residual of the 
veteran's POW experience.  The RO deferred consideration of 
whether he was entitled to service connection for the 
psychoneurosis and for the residuals of the GSW to his left 
big toe pending the results of VA medical examinations 
concerning those conditions.

The veteran underwent the VA psychiatric examination in April 
1948.  The diagnosis at the conclusion of that evaluation was 
an anxiety reaction manifested by tension, restlessness, 
fatigability, tremors, and hyperhidrosis.  The examiner 
indicated the veteran had been experiencing those symptoms 
since his internment as a POW, but that he had minimal 
incapacity as a result of them.

During a general medical examination that same month, the 
evaluating VA physician observed the veteran's left big toe 
had been amputated through the proximal third of the 
metatarsal, and that he had retained foreign bodies in the 
soft tissues adjacent to the stump.  There also was a flexion 
deformity of the 2nd toe, with about 30 degrees outer 
alignment.

In September 1948, the RO granted service connection for the 
anxiety psychoneurosis the veteran had as a residual of his 
POW experiences and assigned a noncompensable rating of 0 
percent.  However, the RO determined that his
self-inflicted GSW during service to his left big toe, 
resulting in the amputation, was due to his own willful 
misconduct and was not in the line of duty.  Therefore, the 
RO denied his claim for service connection for the GSW and 
amputation and apprised him of the decision, and of his 
procedural and appellate rights, that same month.  He did not 
appeal.  Consequently, that decision is "final and binding" 
on him based on the evidence then of record, and that 
decision cannot be overturned unless he shows by collateral 
attack that the RO committed CUE in denying his claim.  38 
U.S.C.A. §§ 5104(a), 7105(c); 38 C.F.R. §§ 3.103(b), 
3.105(a), 19.25, 20.1103; see also Wright v. Gober, 10 
Vet. App. 343 (1997); Best v. Brown, 10 Vet. App. 322, 325 
(1997); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), 
citing Hauck v. Brown, 6 Vet. App. 518 (1994).

The veteran claims the RO committed CUE in the September 1948 
decision because the shooting was accidental, since he always 
unloaded his gun after returning from duck hunting, which is 
what happened on the night in question, and because he was 
not intoxicated when the incident occurred.  He also claims 
that, even acknowledging that he had been drinking prior to 
the incident, still was not sufficient reason to deny his 
claim because there was no indication that his drinking 
actually was the proximate cause of his injury.  Lastly, he 
claims that any excessive drinking he did while on active 
duty in the military was merely a manifestation of his 
service-connected psychiatric disorder, as a means of self-
medicating his symptoms related to his experiences as a POW, 
and that the RO failed to resolve all reasonable doubt 
concerning these issues in his favor.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, for there to be a valid claim of CUE in a prior 
final decision, either the correct facts as they were known 
at the time in question were not before the adjudicator or 
the legal provisions effective at that time were improperly 
applied; conversely, a mere difference of opinion in the 
outcome of the prior adjudication-including insofar as how 
the evidence was weighed or evaluated, or a failure in the 
"duty to assist," are not grounds for a finding of CUE.  
See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); 
Glynn v. Brown, 6 Vet. App. 523 (1994); Mason (Sangernetta) 
v. Brown, 8 Vet. App. 44 (1995); Luallen v. Brown, 8 Vet. 
App. 92 (1995); see also Crippen v. Brown, 9 Vet. App. 412, 
421 (1996) (Court recognized in Russell, Glynn and Mason, 
that a viable claim of CUE must be premised on a clear 
failure to consider certain highly probative evidence, in the 
first instance, versus asking the Board now to reweigh or 
reevaluate the evidence previously considered in the prior 
final decision).  Moreover, the Court has stated that CUE is 
a very specific and rare kind of error of fact or law that is 
"undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made," and that, but for the 
error, the result of the adjudication would have been 
manifestly different.  Russell, 3 Vet. App. at 313-14.

Although the veteran contends otherwise, the RO's September 
1948 decision was reasonably supported by the medical and 
other evidence of record at that time, and the governing 
legal authority; the decision was not fatally flawed or 
egregious.  The veteran showed a very obvious pattern of 
abusing alcohol during service, and there were at least 3 
separate incidents while he was on active duty in the 
military when he brandished a loaded weapon in the immediate 
presence of innocent bystanders while under the influence of 
alcohol.  And yet, he claims that all of those incidents were 
merely "accidents" and totally unrelated to the amount 
of alcohol that he had consumed.  But this seems extremely 
unlikely given the strikingly similar circumstances 
surrounding those incidents, his repeatedly reckless behavior 
of committing the same infractions-time and time again-with 
wanton disregard for the probable consequences of his 
actions, the fact that he often did not even remember what 
had occurred when initially treated, and the results of the 
formal investigation and inquiry in service following the 
December 1946 shooting, in particular, when it was determined 
that he was intoxicated when he fatally injured his left big 
toe, resulting in the amputation, and that his intoxication 
was the proximate cause of his injury.  His alcoholism in 
service was not only documented in connection with that 
incident, but also in connection with the other incidents, 
too, which occurred in June 1946 and August 1947 in an eerily 
identical manner.  And his recurring abnormal behavior, in 
turn, was the reason that he eventually was discharged from 
the military in November 1947 after he did not gain control 
of his excessive drinking and the consequences of it.  
Moreover, he was all but forced out of the military in spite 
of his status as a former POW, which was held in the highest 
regard, but nonetheless still was not enough to prevent the 
advisory board from recommending his release from the 
military and suggesting that he not ever be allowed to re-
enlist unless the full extent of his disability was 
disclosed.

None of the physicians who treated the veteran's mental 
impairment during service or otherwise had occasion to review 
his medical history and circumstances indicated or even 
suggested that his abuse of alcohol in service was part and 
parcel of his service-connected anxiety psychoneurosis.  His 
doctors determined, instead, that his anti-social personality 
disorder was the reason for his repeated episodes of 
disorderly conduct involving the flagrant use of the loaded 
firearms, "alcoholism," repeated AWOL's, and an inability 
to profit by experience or punishment.  Thus, notwithstanding 
his contentions to the contrary, a cause-and-effect 
relationship simply did not exists between his alcoholism and 
his service-connected anxiety psychoneurosis; instead, his 
alcoholism was only etiologically related to his anti-social 
personality disorder-which, as a matter of law, could not be 
service connected.  38 C.F.R. § 3.303(c).  So inasmuch as the 
records concerning his military service showed that he was 
intoxicated when he sustained the GSW to his left big toe in 
December 1946-resulting in the amputation, and that his 
intoxication, combined with the careless handling of a deadly 
firearm, constituted gross negligence and was the proximate 
cause of his injury, the RO legally was justified in denying 
his claim for service connection in September 1948 for 
residuals of that injury because it was a by-product of his 
own willful misconduct and, therefore, not in the line of 
duty.  See 38 U.S.C.A. §§ 105(a), 501, 1110, 1131, 1521, 7104 
(formerly §§ 210, 223, 310, 331, 521, 4004); 38 C.F.R. 
§§ 3.1, 3.301, 3.303, 3.310.  And furthermore, the evidence 
was not so evenly balanced-for and against the claim-as to 
have warranted application of the benefit-of-the-doubt 
doctrine.  38 U.S.C.A. § 5107 (formerly § 3007); 38 C.F.R. 
§ 3.102.  Rather, the preponderance of the evidence was 
against the claim, so that law and regulation did not apply.

Also in arguing for a finding of CUE in the RO's September 
1948 decision, the veteran partly relies on far more recent 
legal authority and case law for causally relating his 
alcoholism to his service-connected psychiatric disorder.  
See, e.g., his February 2000 statement citing, among other 
cases, Smith v. Derwinski, 2 Vet. App. 241, 244 (1992), 
Daniels v. Brown, 9 Vet. App. 348, 350-51 (1996), Robinette 
v. Brown, 8 Vet. App. 69, 78 (1995), etc; see also Forshey v. 
West, 12 Vet. App. 71 (1998); Allen v. Principi, No. 99-7199 
(Fed. Cir. Feb. 2, 2001).  But as alluded to earlier, a 
finding of CUE in that decision, which was rendered many 
years ago, must be based on the record and law that was 
effective at that time, and not on the current state of the 
law or with the benefit of hindsight as a result of 
extensively augmenting the record during the years since with 
additional evidence that did not exist at the time of that 
prior adjudication.  See Damrel v. Brown, 6 Vet. App. 242 
(1994).  But even aside from that, there simply is no merit 
whatsoever to any of the veteran's remaining allegations, 
either, so his claim of CUE must be denied.


ORDER

The claim of CUE in the September 1948 decision denying 
service connection for an amputation of the left big toe due 
to a gunshot wound, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

